DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 21, 26, and 31, the claims recite, in part, identifying a plurality of users satisfying a predetermined condition; obtaining initial relation community labels of the plurality of users; determining an updated relation community label for each user of the plurality of users, wherein determining the updated relation community label for each user comprises: determining that a relationship strength between a first user of the plurality of users and a second user of the plurality of users is larger than a threshold, and responsive to determining that the relationship strength between the first user and the second user is larger than the threshold, assigning matching updated relation community labels to the first user and the second user; dividing the plurality of users into a plurality of relation communities, wherein users having matching updated relation community labels are assigned to a particular relation community, wherein each user of the plurality of users is assigned to a single relation community based on the updated relation community label of the user, and wherein at least one of the plurality of relation communities corresponds to membership in a social network community; selecting a plurality of target users from the users of each particular relation community to be provided with information, wherein the target users are selected based on respective influences of the target users compared to respective influences of other users of the particular relation community, wherein the influence of each user comprises a strength with which the user affects other users; and transmitting the information to the selected plurality of target users.
The limitations, as drafted and detailed above, pertain to determination and transmission of targeted information, which falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas, and more specifically advertising, marketing or sales behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computer-implemented method (claim 21), online social network (claims 21, 26, 31), network (claims 21, 26, 31), non-transitory computer-readable medium (claim 26), one or more computers (claims 26, 31), computer-implemented system (claim 31), one or more computer-readable storage media (claim 31).  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of identifying, obtaining, determining, assigning, dividing, selecting, and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) 
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer-implemented method (claim 21), online social network (claims 21, 26, 31), network (claims 21, 26, 31), non-transitory computer-readable medium (claim 26), one or more computers (claims 26, 31), computer-implemented system (claim 31), one or more computer-readable storage media (claim 31) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo 
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 0166 and 0181); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 22-25, 27-30, and 32-35 appear to merely limit additional steps for determining updated relation community labels including using previous iterations to change the labels, selecting matching proportions of users, using a predetermined influence level table to determine influence level, and specifics of the predetermined influence level table, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The computer-implemented method (claim 21), online social network (claims 21, 26, 31), network (claims 21, 26, 31), non-transitory computer-readable medium (claim 26), one or more computers (claims 26, 31), computer-implemented system (claim 31), one or more computer-readable storage media (claim 31) are each functional generic computer components that perform the generic functions of identifying, obtaining, determining, assigning, dividing, selecting, and transmitting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computer-implemented method (claim 21), online social network (claims 21, 26, 31), network (claims 21, 26, 31), non-transitory computer-readable medium (claim 26), one or more computers (claims 26, 31), computer-implemented system (claim 31), one or more computer-readable storage media (claim 31) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 21-35 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 26, 28, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over L’Huillier et al. (United States Patent Application Publication Number: US 2013/0132158). 
	As per claim 21, L’Huillier et al. teaches A computer-implemented method, comprising: (see abstract, note: The early adopters and potential influencers (EAPI) system, method and computer-readable medium provide a way to identify early adopters and potential influencers. The EAPI system obtains a list of purchases for customers of merchants and/or subscriptions from a transaction tracking system. The EAPI system creates a time-based transaction network, and using a scoring function, the EAPI system determines an early adopter and/or potential influencer ranking among customers in the network. The EAPI system may use one or more customer attributes to determine a customer's influence with respect to different dimensions
identifying, by one or more processing devices,  users that meet a predetermined condition;  (see Paragraph 0040, note: The EAPI system uses one or more algorithms to determine the influence degree of customers. The EAPI system computes, for one, some, or each customer, transaction networks with the information available from the transaction tracking system. The EAPI system uses previously computed networks to compute rankings for each customer. The EAPI system summarizes the computed rankings with information fusion strategies, in order to compute an overall score for the influence and early 
Examiner’s note: here predetermined condition could be what customers the EAPI system decides to compute for.
obtaining initial relation community labels of the identified users; (see paragraphs 0006-0007 and 0040.
	Paragraph 0006, note: The EAPI system uses transactional networks to construct networks (e.g., network diagrams) that provide customers information and transactions of the customers over time. The transactional networks include weighted and directed, weighted and non-directed, non-weighted and non directed networks computed with information regarding previous transactional activities of transaction generating entities ( e.g., customers, public and private companies, non-profit organizations, and governmental institutions); paragraph 0007, note: The previous transactional activities include previous behavioral data gathered using a manual or automatic information system. The behavioral data includes information from which behavior properties of the transaction generating entity can be extracted using a pattern recognition algorithm. The pattern recognition algorithm may include and/or relates to unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, association rules learning, Bayesian learning, solving for probabilistic graphical models, among other computational intelligence algorithms that may use an interactive process to extract patterns from data. The behavior properties refer to information that associates actions of the customer over time and/or space (e.g., geographical information) from the transaction generating entity); and paragraph 0040, note: The EAPI system uses one or more algorithms to determine the influence degree of customers. The EAPI system computes, for one, some, or each customer, transaction networks with the information available from the transaction tracking system. The EAPI system uses previously computed networks to 
Examiner’s note: receiving transaction and user information to model is interpreted as “initial relation community labels” under broadest reasonable interpretation with respect to claim 1. 
determining an updated relation community label for each user of the identified users comprising:  determining that a relationship strength between a first user and a second user is larger than a threshold, and responsive to determining that the relationship strength between the first user and the second user is larger than the threshold, assigning matching updated  relation community labels to the first user and the second user;  dividing the identified users into a plurality of relation communities, wherein identified users having matching updated relation community labels are assigned to a particular relation community, wherein each user of the plurality of users is assigned to a single relation community based on the updated relation community label of the user, and wherein at least one of the plurality of relation communities corresponds to membership in an online social network community; selecting a plurality of target users  from the identified users of each particular relation community to be provided with information, wherein the target users are  selected based on respective influences  of the target  users compared to respective influences of other identified users of the particular relation community, wherein the influence of each user comprises a strength with which the user affects other users; and (see paragraphs 0023, 0029, 0030, and 0008-0009).
	Paragraph 0023, note: Using information collected, for example using
Application Programming Interfaces (APis) from online social networking websites and other data sources ( e.g., third party applications), the EAPI system characterizes the information associated with 

	Examiner’s note: here in the EAPI system each merchant or for example product (see paragraph 0023) can receive “calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant” so L’Huillier et al. is not limited to one set of influencers. An updated relation community label in L’Huillier would be for example, one of the least number of influencers that provide the greatest number of influenced customers for Product A, and the group of the least number of influencers that provide the greatest number of influenced customers would be a single relation community group.  
transmitting  the information to the selected  target users user over a network (see paragraphs 0055-0056, 0059, 0027, and Figure 1. 
	Paragraph 0055, note: The EAPI system and/or the promotion system may use the rankings to determine an effective cost of a deal to the merchant based on the expected rate of return for the customer based on the influencer ranking threshold and/or the early adopter ranking threshold. The EAPI system and/or the promotion system may present deals for the merchant to offer customers that satisfy an effective cost of the deal desired by the merchant. For example, the merchant may agree to offer deals generated by the promotion system to customers determined to provide a neutral effective cost (e.g., the deal costs $20 and based on the influencer ranking threshold and/or the early adopter ranking threshold of the customer the customer is expected to return at least $20 in revenue to the merchant); paragraph 0056, note: The EAPI system and/or the promotion system may offer a lower cost for the deal ( e.g., $15 instead of$20) to the merchant where the customer satisfies the merchant influencer ranking and/or the merchant early adopter ranking and the promotion system influencer ranking and/or the promotion system early adopter ranking (so that both the merchant and the 

	As per claim 26, L’Huillier et al. teaches A non-transitory computer-readable storage medium coupled to one or more computers and configured with instructions executable by the one or more computers to: (see paragraph 0072, note: The memory may be operable to store instructions 706 executable by the processor. The functions, acts or tasks illustrated in the figures or described herein may be performed by the programmed processor executing the instructions stored in the memory. The functions, acts or tasks may be independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software, hardware, integrated circuits, firm-ware, microcode and the like, operating alone or in combination. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing and the like). 
identifying, by the one or more computers, users that meet a predetermined condition; (see Paragraph 0040, note: The EAPI system uses one or more algorithms to determine the influence degree of customers. The EAPI system computes, for one, some, or each customer, transaction networks with the information available from the transaction tracking system. The EAPI system uses previously computed 
obtaining initial relation community labels of the identified users;  (see paragraphs 0006-0007 and 0040.
	Paragraph 0006, note: The EAPI system uses transactional networks to construct networks (e.g., network diagrams) that provide customers information and transactions of the customers over time. The transactional networks include weighted and directed, weighted and non-directed, non-weighted and non directed networks computed with information regarding previous transactional activities of transaction generating entities ( e.g., customers, public and private companies, non-profit organizations, and governmental institutions); paragraph 0007, note: The previous transactional activities include previous behavioral data gathered using a manual or automatic information system. The behavioral data includes information from which behavior properties of the transaction generating entity can be extracted using a pattern recognition algorithm. The pattern recognition algorithm may include and/or relates to unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, association rules learning, Bayesian learning, solving for probabilistic graphical models, among other computational intelligence algorithms that may use an interactive process to extract patterns from data. The behavior properties refer to information that associates actions of the customer over time and/or space (e.g., geographical information) from the transaction generating entity); and paragraph 0040, note: The EAPI system uses one or more algorithms to determine the influence degree of customers. The EAPI system computes, for one, some, or each customer, transaction networks with the information available from the transaction tracking system. The EAPI system uses previously computed networks to 
determining an updated relation community label for each user of the identified users. comprising: determining that a relationship strength between a first user and a second user is larger than a threshold, and responsive to determining that the relationship strength between the first user and the second user is larger than the threshold, assigning matching updated relation community labels to the first user and the second user; dividing the identified users into a plurality of relation communities, wherein identified users having matching updated relation community labels are assigned to a particular relation community, wherein each user of the plurality of users is assigned to a single relation community based on the updated relation community label of the user, and wherein at least one of the plurality of relation communities corresponds to membership in an online social network community; selecting a plurality of target users user from the identified users of each particular relation community to be provided with information, wherein the target users are selected based on respective influences  of the target users compared to respective influences of other identified users of the particular relation community, wherein the influence of each user comprises a strength with which the user affects other users; and (see paragraphs 0023, 0029, and 0030.
	Paragraph 0023, note: Using information collected, for example using
Application Programming Interfaces (APis) from online social networking websites and other data sources ( e.g., third party applications), the EAPI system characterizes the information associated with the transactions, and extends the analysis of the influencers. The EAPI system may provide characterizations in terms of customers, transactions and products and/or merchants; paragraph 0029, 

	Examiner’s note: here in the EAPI system each merchant or for example product (see paragraph 0023) can receive “calculate a number of influenced customers influenced by the customers scoring 

transmitting the information to the selected  target users user over a network  (see paragraphs 0055-0056, 0059, 0027, and Figure 1. 
	Paragraph 0055, note: The EAPI system and/or the promotion system may use the rankings to determine an effective cost of a deal to the merchant based on the expected rate of return for the customer based on the influencer ranking threshold and/or the early adopter ranking threshold. The EAPI system and/or the promotion system may present deals for the merchant to offer customers that satisfy an effective cost of the deal desired by the merchant. For example, the merchant may agree to offer deals generated by the promotion system to customers determined to provide a neutral effective cost (e.g., the deal costs $20 and based on the influencer ranking threshold and/or the early adopter ranking threshold of the customer the customer is expected to return at least $20 in revenue to the merchant); paragraph 0056, note: The EAPI system and/or the promotion system may offer a lower cost for the deal ( e.g., $15 instead of$20) to the merchant where the customer satisfies the merchant influencer ranking and/or the merchant early adopter ranking and the promotion system influencer ranking and/or the promotion system early adopter ranking (so that both the merchant and the promotion system realize an expected return for offering the deal to the customer); paragraph 0059, 

	As per claim 31, L’Huillier et al.  teaches A system, comprising: (see abstract, note: The early adopters and potential influencers (EAPI) system, method and computer-readable medium provide a way to identify early adopters and potential influencers. The EAPI system obtains a list of purchases for customers of merchants and/or subscriptions from a transaction tracking system. The EAPI system creates a time-based transaction network, and using a scoring function, the EAPI system determines an early adopter and/or potential influencer ranking among customers in the network. The EAPI system may use one or more customer attributes to determine a customer's influence with respect to different dimensions).
one or more computers; and one or more computer-readable memories coupled to the one or more computers and configured with instructions executable by the one or more computers to: (see paragraph 0072, note: The memory may be operable to store instructions 706 executable by the processor. The functions, acts or tasks illustrated in the figures or described herein may be performed by the programmed processor executing the instructions stored in the memory. The functions, acts or tasks may be independent of the particular type of instructions set, storage media, processor or processing 
identifying, by the one or more computers, users that meet a predetermined condition; (see Paragraph 0040, note: The EAPI system uses one or more algorithms to determine the influence degree of customers. The EAPI system computes, for one, some, or each customer, transaction networks with the information available from the transaction tracking system. The EAPI system uses previously computed networks to compute rankings for each customer. The EAPI system summarizes the computed rankings with information fusion strategies, in order to compute an overall score for the influence and early adoption for the customers. The overall score is used to rank the customers and determine the influence and early adoption influence proxy).
obtaining initial relation community labels of the identified users: (see paragraphs 0006-0007 and 0040.
	Paragraph 0006, note: The EAPI system uses transactional networks to construct networks (e.g., network diagrams) that provide customers information and transactions of the customers over time. The transactional networks include weighted and directed, weighted and non-directed, non-weighted and non directed networks computed with information regarding previous transactional activities of transaction generating entities ( e.g., customers, public and private companies, non-profit organizations, and governmental institutions); paragraph 0007, note: The previous transactional activities include previous behavioral data gathered using a manual or automatic information system. The behavioral data includes information from which behavior properties of the transaction generating entity can be extracted using a pattern recognition algorithm. The pattern recognition algorithm may include and/or relates to unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, 
 determining an updated relation community label for each user of the identified users, comprising: determining that a relationship strength between a first user and a second user is larger than a threshold,  and responsive to determining that the relationship strength between the first user and the second user is larger than the threshold, assigning matching updated relation community labels to the first user and the second user; dividing the identified users into a plurality of relation communities, wherein identified users having matching updated relation community labels are assigned to a particular relation community, wherein each user of the plurality of users is assigned to a single relation community based on the updated relation community label of the user, and wherein at least one of the plurality of relation communities corresponds to membership in an online social network community; selecting a plurality of target users user from the identified users of each particular relation community to be provided with information, wherein the target users are selected based on respective influences of the target users compared to respective influences of other identified users of the particular relation community, wherein the influence of each user comprises a strength with which the user affects oilier users: and(see paragraphs 0023, 0029, and 0030.
	Paragraph 0023, note: Using information collected, for example using
Application Programming Interfaces (APis) from online social networking websites and other data sources ( e.g., third party applications), the EAPI system characterizes the information associated with the transactions, and extends the analysis of the influencers. The EAPI system may provide characterizations in terms of customers, transactions and products and/or merchants; paragraph 0029, note: In another embodiment, the EAPI system 102 may determine for the customer scoring equal to or greater than the scoring threshold value, when to generate a preprocessed transaction for a merchant by evaluating a time period in which the customer is expected to commence a transaction for a product or service offered by the merchant, and/or evaluating a geographical distance to the merchant within which the customer is expected to be during another time period. The EAPI system 102 may offer the customer a deal with a merchant based on identifying the merchant with whom the customer scoring is equal to or greater than a scoring threshold value, wherein the scoring threshold value determines the influence of the customer with respect to other customers; and paragraph 0030, note: The EAPI system 102 may also calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may alternatively calculate a number of influenced customers influenced by the customers scoring equal to or greater than the scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers common to the least number of the influencers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may further calculate a number of influenced customers influenced by the customers scoring equal 

	Examiner’s note: here in the EAPI system each merchant or for example product (see paragraph 0023) can receive “calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant” so L’Huillier et al. is not limited to one set of influencers. An updated relation community label in L’Huillier would be for example, one of the least number of influencers that provide the greatest number of influenced customers for Product A, and the group of the least number of influencers that provide the greatest number of influenced customers would be a single relation community group.  
transmitting the information to the selected  target users user over a network  (see paragraphs 0055-0056, 0059, 0027, and Figure 1. 
	Paragraph 0055, note: The EAPI system and/or the promotion system may use the rankings to determine an effective cost of a deal to the merchant based on the expected rate of return for the customer based on the influencer ranking threshold and/or the early adopter ranking threshold. The EAPI system and/or the promotion system may present deals for the merchant to offer customers that satisfy an effective cost of the deal desired by the merchant. For example, the merchant may agree to offer deals generated by the promotion system to customers determined to provide a neutral effective cost (e.g., the deal costs $20 and based on the influencer ranking threshold and/or the early adopter 
As per claims 23, 28, and 33, L’Huillier et al. teaches
	wherein selecting the plurality of target users from the identified users of each particular relation community to be provided with information comprises: selecting, as the plurality of target users, a matching proportion of the identified users of each particular relation community (see paragraph 0030, note: The EAPI system 102 may also calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over L’Huillier et al. (United States Patent Application Publication Number: US 2013/0132158) further in view of Young (United States Patent Application Publication Number: US 2012/0284340). 

As per claims 22, 27, 32, L’Huillier et al. teaches
	wherein the updated relation community labels are final updated relation community labels, and wherein determining the final updated relation community label for each user of the identified users further comprises: updating, in a number of iterations, comparisons of relationship strength between the identified users, wherein the number of iterations is at least two, and wherein each iteration after a first iteration of the number of iterations comprises: obtaining, for the first user, a previous relation community label based on a previous iteration to the iteration: determining whether a relationship strength between the first user and another user of the identified users is larger than the threshold; and in response to determining that the relationship strength between the first user and the other user is larger than the threshold, assigning matching updated relation community labels to the first user and the other user, comprising one of changing the previous relation community label of the first user to match a previous relation community label of the other user, or changing the previous relation community label of the other user to match the previous relation community label of the first user, wherein an updated relationship community label of the first user based on a final iteration of the number of iterations is the final updated relation community label of the first user (see paragraphs 0006-0007, 0030, 0040, 0044, and 0068.
	Paragraph 0006, note: The EAPI system uses transactional networks to construct networks ( e.g., network diagrams) that provide customers information and transactions of the customers over time. The transactional networks include weighted and directed, weighted and non-directed, non-weighted and non directed networks computed with information regarding previous transactional activities of transaction generating entities ( e.g., customers, public and private companies, non-profit organizations, and governmental institutions); paragraph 0007, note: The previous transactional activities include previous behavioral data gathered using a manual or automatic information system. The behavioral data includes information from which behavior properties of the transaction generating entity can be extracted using a pattern recognition algorithm. The pattern recognition algorithm may include and/or relates to unsupervised learning, supervised learning, semi-supervised learning, reinforcement learning, association rules learning, Bayesian learning, solving for probabilistic graphical models, among other computational intelligence algorithms that may use an interactive process to extract patterns from data. The behavior properties refer to information that associates actions of the customer over time and/or g, so that Sc1=F g(S0 ,c1, S1,c1, S2,c1). scs). 
	Examiner’s note: teaches taking into account previous data (previous relation community label) to determine new influencer information related to other users (see paragraph 0030) in different iterations wherein the most recent one is the final one (see paragraph 0068). 
	L’Huillier et al. does not expressly teach modeling based on a predetermined number of iterations or more specifically as recited in the claims (1) in a predetermined number of iterations and (2) the predetermined number of iterations, and (3) of the predetermined number of iterations .
	However, Young which is in the art of social media analysis (see paragraph 0002) teaches modeling based on a predetermined number of iterations or more specifically as recited in the claims (1) in a predetermined number of iterations and (2) the predetermined number of iterations, and (3) of the predetermined number of iterations (see paragraph 0068, note: such a system, initially all nodes are assigned a hub and an authority score of 1. These scores are then iteratively updated with each node's authority score being set to be equal to the sum of the Hub Scores for all nodes containing links which point to that node. Nodes hub scores are then updated to be equal to the sum of the authority scores of each node connected by individual links pointing to that node. The updated hub and authority scores are then normalized by dividing each hub score by the sum of the squares of all the hub scores and by dividing each authority score by the sum of the squares of all the authority scores. The final hub and authority scores are then those achieved after performing a set number of iterations. Again with such a system better connected and hence more representative posts will become associated with higher ranking values). 

	17.	Claims 24, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over L’Huillier et al. (United States Patent Application Publication Number: US 2013/0132158) further in view of Jivraj et al. (United States Patent Application Publication Number: US 2015/0348042).
As per claims 24, 29, and 34, L’Huillier et al. teaches
	further comprising: determining an influence level for each user in the identified users based on a predetermined influence level threshold (see paragraph 0030, note: The EAPI system 102 may also calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may alternatively calculate a number of influenced customers influenced by the customers scoring equal to or greater than the scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers common to the least number of the influencers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may further calculate a number of influenced customers influenced by the customers scoring equal to or greater than the scoring threshold value identified as the influencers for a merchant, identify a least number of the 
 	L’Huiller et al. does not expressly teach determining a score based on comparing it to a table.
	However, Jivraj et al. which in the art of transactions and software (see abstract and paragraph 0007) teaches determining a score level based on comparing it to a table (see paragraph 0102, note: In an embodiment, system 140 may compare a normalized score of a selected merchant against other merchants within indexed fraud risk score table 400 (e.g., step 310 of FIG. 3). For example, as depicted in FIG. 4A, the selected merchant may correspond to Merchant 1 of Arlington, Va., and Merchant 1 may be associated with a normalized score of seventy-eight. Based on the comparison of the normalized score with the indexed fraud risk score table 400, the normalized score of Merchant 1 exceeds threshold risk value 420, and accordingly, Merchant 1 may be associated with an elevated risk of fraudulent activities). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified L’Huiller et al. with the aforementioned teachings from Jivraj et al. with the motivation of providing a known way of comparing information to a table to determine what to do/ what the information is (see Jivraj et al. paragraph 0102), when comparing information to a threshold/limit to know what the information is/determine what to do is known (see L’Huiller et al. paragraph 0030).

18.	Claims 25, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over L’Huillier et al. (United States Patent Application Publication Number: US 2013/0132158) further in view of Jivraj et al. (United States Patent Application Publication Number: US 2015/0348042) further in view of Sims et al. (United States Patent Application Publication Number: US 2016/0019579) further in view of Del Valle Lopez (United States Patent Application Publication Number: US 2008/0282204).

As per claim 25, 30, and 35, L’Huiller et al. teaches
	wherein the predetermined influence level threshold comprises influence threshold intervals that correspond to different influence levels, (see paragraph 0030, note: The EAPI system 102 may also calculate a number of influenced customers influenced by the customers scoring equal to or greater than a scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may alternatively calculate a number of influenced customers influenced by the customers scoring equal to or greater than the scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers common to the least number of the influencers, and offer the least number of the influencers a deal with a merchant. The EAPI system 102 may further calculate a number of influenced customers influenced by the customers scoring equal to or greater than the scoring threshold value identified as the influencers for a merchant, identify a least number of the influencers that provide the greatest number of influenced customers unique to each of the least number of the influencers, and offer the least number of the influencers a deal with a merchant). 
	L’Huiller et al. odes not expressly teach (1) determining information by comparing it to a table, (2) the different influence levels divided into medium, sub-medium, and low, and (3) that tiers can be divided into four categories or more specifically as recited in the claims high. 
	However, Jivraj et al. which is in the art of transactions and software (see abstract and paragraph 0007), teaches (1) determining formation by comparing it to a table (see paragraph 0102, 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified L’Huiller et al. with the aforementioned teachings from Jivraj et al. with the motivation of providing a known way of comparing information to a table to determine what to do/ what the information is (see Jivraj et al. paragraph 0102), when comparing information to a threshold/limit to know what the information is/determine what to do is known (see L’Huiller et al. paragraph 0030).
	L’Huiller et al. in view of Jivraj et al. does not expressly teach (2) the different influence levels divided into medium, sub-medium, and low and (3) that tiers can be divided into four categories or more specifically as recited in the claims high. 
	However, Sims which is in the art of influencers (see abstract) teaches (2) the different influence levels divided into medium, sub-medium, and low (see paragraph 0061, note: In the next step 202, the system generates a list of potential influencers based on the criteria supplied by the advertiser. Included in the listing is a rating of the influencer discussed above. In one embodiment, influencers are assigned to one of a series of tiers representing the reach of the influencer. For example, one tier includes influencers who reach from 10,000 to 20,000 consumers on a monthly basis, and another tier includes influencers that reach between 20,000 and 80,000 consumers. A third tier represents influencers who reach over 80,000 consumers). 

	L’Huiller et al. in view of Jivraj in view of Sims does not expressly teach (3) that tiers can be divided into four categories or more specifically as recited in the claims high. 
	However, Del Valle Lopez which is in the art of software and user scoring (see paragraphs 0054 and 0091) teaches (3) that tiers can be divided into four categories or more specifically as recited in the claims high (see paragraph 0054, note: In a particularly preferred embodiment, there are four identifiable levels of user prompt complexity and of user expertise (based, e.g., on an average interaction rating score, as discussed above), and the user prompts are selected according to which level of user expertise the user has obtained. Such levels could comprise, e.g., an "expert" level, an "okay" user level, a "beginner" level and a "user in trouble" level). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified L’Huiller et al. in view of Jivraj in view of Sims with the aforementioned teachings of Del Valle Lopez with the motivation of providing a common way of labeling users with respect to their scores four different ways (see Del Valle Lopez paragraph 0054), when labeling users as either influencers or not based on their score is known (see L’Huiller et al. paragraph 0030)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

		U.S. Pub No. 2016/0014151 to Prakesh
U.S. Patent No. 8,736,612 to Goldman
U.S. Pub No. 2012/0158455 to Pathak
U.S. Pub No. 2014/0194208 to Splaine
U.S. Pub No. 2015/0213370 to Chakrabarti
U.S. Pub No. 2012/0209832 to Neystadt
U.S. Pub No. 2010/0228614 to Zhang
U.S. Pub No. 2014/0115010 to Seth
U.S. Pub No. 2015/0120721 to Kim
U.S. Pub No. 2008/0140506 to Christianson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621